 Case 2:19-cv-13089-GAD-EAS ECF No. 43 filed 10/08/20        PageID.3736     Page 1 of 22




                     UNITED STATES DISTRICT COURT
            EASTERN DISTRICT OF                   MICHIGAN
                           SOUTHERN DIVISION

BLEPHEX, LLC,
                                                    Case No.: 19-13089
             Plaintiff,                             Hon. Gershwin A. Drain
v.


MYCO INDUSTRIES, INC. et al.,

          Defendants.
___________________________/

      OPINION AND ORDER GRANTING PLAINTIFF’S MOTION FOR A
               PRELIMINARY INJUNCTION [ECF NO. 10]

      BlephEx, LLC (“BlephEx”) is the owner of United States Patent No. 10,449,087

(the “‘087 Patent”). On October 22, 2019, BlephEx filed the instant action alleging

Myco Industries, Inc. (“Myco”) and John R. Choate have engaged in direct and indirect

infringement of one or more of the ‘087 Patent claims in violation of 35 U.S.C. §§

271(a), (b) and (c).

      Presently before the Court is the Plaintiff’s Motion for Preliminary Injunction.

Plaintiff argues the Defendants’ ABMax™ device infringes at least Claim 16 of the ‘087

Patent. Plaintiff requests that the Court enter an order preliminarily enjoining Defendants

from selling or offering to sell the ABMax™ device until a final judgment is entered in

this action. Defendants filed a Response opposing entry of a preliminary injunction and

Plaintiff filed a Reply in support of its present motion. A hearing on this matter was held
 Case 2:19-cv-13089-GAD-EAS ECF No. 43 filed 10/08/20               PageID.3737      Page 2 of 22




onOctober5,2020. F                            orthereasonsthatfollow,theCourtwillgrantPlaintiff’sMotion

for a Preliminary Injunction.

II.   FACTUAL BACKGROUND

      Dr. James M. Rynerson is the President and owner of BlephEx, LLC and the sole

inventor of the ‘087 Patent. The patent application which issued as the ‘087 Patent was

filed on March 13, 2019.           The ‘087 Patent is related to United States Patent No.

9,039,718 (“‘718 Patent”), which is currently at issue in parallel litigation between the

parties (the “‘718 litigation”).

      On October 22, 2019, the United States Patent and Trademark Office (USPTO)

issued the ‘087 Patent, titled “Instrument for Treating an Ocular Disorder.” The ‘087

Patent discloses that “[a]n instrument for removing debris from an eye during the

treatment of an ocular disorder has a swab and a rigid member.” See ‘087 Patent,

Abstract.

      Ocular disorders of the eyelids and eyelid margins include blepharitis, dry eye

syndrome and meibomitis. Blepharitis is a chronic inflammatory disease of the eyelids

and eyelid margins caused by the presence of an overgrowth of bacteria sometimes

referred to as scurf or debris. This overgrowth of bacteria and resulting toxins can lead to

significant damage if they are not removed.

      The ‘087 Patent specification explains that ocular disorders of the eyelid margin,

including blepharitis, have historically involved ineffective home treatment methods such


                                               2
 Case 2:19-cv-13089-GAD-EAS ECF No. 43 filed 10/08/20           PageID.3738    Page 3 of 22




as instructing patients to “physically scrub the eyelid margin, the base of the eyelashes,

and the pores of the meibomian glands” with a generic cotton swab, scrub pad or

fingertip.   Id., 1:56-60.   Such methods proved to be problematic because “patients

routinely fail to totally cleanse the margin of the eyelid, the base of the eyelashes, and the

meibomian glands.” Id. at 2:12-14. Dr. Rynerson, a board-certified ophthalmologist,

sought to address the problems with prior treatment methods with a novel,

electromechanical device for eye care professionals to use for cleaning patients’ eyelid

margins and eyelashes.

      The ‘087 Patent includes 20 claims, with Claims 1, 11 and 16 being independent

claims. Claim 16 states:

      A method of treating an eye for an ocular disorder with a swab operably
      connected to an electromechanical device, wherein the eye has an eyelid
      margin and includes a removable debris, the method comprising:

      [16.a] effecting movement of the swab relative to the electromechanical
      device, the swab having at least a portion thereof configured to access a
      portion of the eyelid margin;

      [16.b] while the swab is being moved by the electromechanical device,
      contacting a portion of the eyelid margin that includes the removable debris
      with the swab thereby impacting the debris with the swab to remove the
      debris from the eye.

      Plaintiff manufactures and sells the BlephEx® device, which practices the method

of cleaning the eyelid margin claimed in the ‘087 Patent.             The BlephEx® is an

electromechanical device that rotates a swab, which is used to clean debris from a

patient’s eyelid margin. Plaintiff introduced the BlephEx® device, its core product, to

                                              3
  Case 2:19-cv-13089-GAD-EAS ECF No. 43 filed 10/08/20        PageID.3739      Page 4 of 22




the market in 2013. Once an eye care professional purchases a BlephEx® device, she will

become a repeat customer for the disposable tips (swabs) of the device.

       Dr. Rynerson alleges that his treatment protocol has revolutionized the treatment of

eye disorders such as blepharitis.           Within two years of the BlephEx® device’s

introduction into the marketplace, it had been adopted by over 1,000 ophthalmic

practices.    Thousands of BlephEx® devices have been sold to date.             In 2017, the

Association of Optometrists selected the BlephEx® device as a finalist for “Product of

the Year,” noting that “it provid[es] blepharitis sufferers with immediate relief and

results.”

       Defendant John Choate is a former employee of RySurg, a predecessor company to

BlephEx. Choate is the Chairman of Defendant Myco. Plaintiff alleges that Defendant

Choate attempted to take credit as the inventor of the treatment device and method

described in BlephEx’s patents. Without Dr. Rynerson’s knowledge, Defendant Choate

filed a patent application in his own name for substantially the same treatment device and

method. Ultimately, as part of a settlement agreement arising from this and related

disputes executed, and later amended in 2017, the parties agreed that Defendant Choate

would “abandon U.S. Patent App. No. 14/229,275 and any and all patent applications

and/orpatentsrelatedthereto”toBlephEx. ECF                    10,Ex.62,PageID.682. The‘087Patent

is related to the ‘275 Patent application because they are in the same patent family.




                                                4
 Case 2:19-cv-13089-GAD-EAS ECF No. 43 filed 10/08/20        PageID.3740       Page 5 of 22




      Despite the parties’ settlement agreement, Plaintiff asserts Defendants continue to

profit from Dr. Rynerson’s inventive eyelid margin and eyelash cleaning product and

methodbylaunchingtheirABMax™productinF                          ebruaryof2019. Plaintiffmaintains

the ABMax,™ when used by eye care professionals as instructed by Defendants, directly

infringes at least claim 16 of the ‘087 Patent.

      The BlephEx® and the ABMax™ directly compete in the small, niche market for

treatments for eyelid and eyelid margin ocular disorders.       Like the BlephEx®, the

ABMax™ uses a rotating swab to clean a patient’s eyelid margin. The ABMax™ website

states that the product “provides the same forward and reverse functionality as our

competitor’s device PLUS, a patent pending PULSE mode specifically engineered to

remove even the most tenacious scurf and debris, while massaging the anterior eyelid

margins for better patient outcomes.”       The alleged infringing ABMax™ product is

intended to do the same thing that the BlephEx® does, but for a fraction of the cost of the

BlephEx® product. In fact, Defendants market the ABMax™ by encouraging eye care

professionals to trade in the competitor’s device for an ABMax™ and advertising on its

website that “[t]he ABMax™ handpiece is less than one third the cost of the

competition’s device.”

      Since the release of the ABMax™ device, BlephEx has been inundated with

requests from customers and potential customers to lower its price to match the price of

the ABMax™ product. On October 29, 2019, a now-former BlephEx® customer sent


                                              5
 Case 2:19-cv-13089-GAD-EAS ECF No. 43 filed 10/08/20                  PageID.3741   Page 6 of 22




email correspondence to Plaintiff complaining that he “sees no reason to pay double for

thesamething.” ECF                                10,Ex.39,PageID53. DuetoMyco’slaunchoftheABMax™

device, Plaintiff has lowered the price of the BlephEx® device by 33%.

       The introduction of the ABMax™ into the small market has created consumer

confusion, for example, when a doctor recently contacted Plaintiff to inquire why he was

not offered the advertised price of $1,495 – the price of the ABMax™ – believing the

advertisement was for a BlephEx® product. Additionally, a distributor sent an ABMax™

advertisement to BlephEx inquiring whether it was BlephEx’s product.

       In the parallel ‘718 Litigation, Defendants allege, as recently as July of 2020, that

they continue to market, sell and induce others to use the ABMax™ for treating anterior

blepharitis. SeeMycoIndustries,Inc.v.BlephEx,LLC,CaseNo.19-10645,ECF                         No.88,

PageID.4803, 4805. A review of Myco’s website confirms that it continues to sell the

accused ABMax™ device.

       Plaintiff filed the instant action on the same day the USPTO issued the ‘087 Patent

and moved for preliminary injunctive relief fourteen days thereafter. Plaintiff argues it

will not be able to absorb the continued losses in sales and price erosion from

Defendants’ marketing and sale of the ABMax™ device until the January 2022 trial in

this matter.




                                                    6
  Case 2:19-cv-13089-GAD-EAS ECF No. 43 filed 10/08/20                  PageID.3742               Page 7 of 22




            III.      LAW & ANALYSIS

            A. Standard

            In order to determine whether a patentee is entitled to preliminary injunctive relief,

the Court must evaluate and balance the following factors: (1) whether Plaintiff has a

strong likelihood of success on the merits, (2) whether Plaintiff will suffer irreparable

harm in the absence of preliminary relief, (3) whether preliminary relief will cause harm

to others, and (4) whether an injunction is in the public interest. See Metalcraft of

Mayvile,Inc.v.TheToroCo.,848F                         .3d1358,1363(F                                 ed.Cir.2017).“[N]ofactoris

dispositive; the district court must weigh the factors against each other and against the

form and magnitude of requested relief.” Tate Access Floors v. InterFace Architectural

Res.,279F                            .3d1357,1365(F                            ed.Cir.2002).Inthecontextofapreliminaryinjunction

enjoining patent infringement, “a preliminary injunction preserves the status quo if it

prevents future [infringing] trespasses” of the patent. Atlas Powder Co. v. Ireco Chem.,

773 F                                 .2d 1230, 1232 (F                                           ed. Cir. 1985).


B. Success on the Merits

                1. Infringement

            As to likelihood of success on the merits, the patentee “must show that it will

likely prove infringement and that it will likely withstand challenges, if any, to the

validityofthepatent.” TinnusEnter.,LLCv.TelebrandsCorp.,846F                                           .3d1190,1202

(F                                ed.Cir.2017). “Anaccusedinfringercandefeatashowingoflikelihoodofsuccesson

                                                        7
  Case 2:19-cv-13089-GAD-EAS ECF No. 43 filed 10/08/20           PageID.3743      Page 8 of 22




the merits by demonstrating a substantial question of validity or infringement.” Id.

(internal quotation marks and citation omitted).

        An infringement analysis consists of “two steps in which the court first determines

the correct claim scope, and then compares the properly construed claim to the accused

method or device to determine whether all of the claim limitations are present either

literally or by a substantial equivalent.” RF Delaware, Inc. v. Pacific Keystone Techs.,

Inc.,326F                          .3d1255,1266(F                         ed.Cir.2003)(citationomitted).

        Here, the parties stipulated to using the Court’s ‘718 litigation constructions for the

claim terms “eyelid margin,” and “configured to access,” as well as stipulated to the

construction of the claim term “swab.” As such, “eyelid margin” means “the edge of an

eyelid, which is divided into an anterior portion and a posterior portion by the

physiological feature of the gray line.”      The claim terms “configured to access” means

“designed to access.” The parties have agreed that the claim term “swab” means “a wad

of cotton, gauze, or other absorbent material usually attached to the end of a stick or

clamp, used for applying or removing a substance from a surface.”

        The Court concludes the ABMax™ necessarily performs every step of claim 16

when used as Defendants instruct. See Dec. of Dr. Penny Asbell, ABMax™ instruction

manual. The preamble to Claim 16 states, “[a] method of treating an eye for an ocular

disorder with a swab operably connected to an electromechanical device, wherein the eye

has an eyelid margin and includes a removeable debris.” The Court has construed “eyelid


                                                    8
 Case 2:19-cv-13089-GAD-EAS ECF No. 43 filed 10/08/20          PageID.3744    Page 9 of 22




margin” to mean “the edge of an eyelid, which is divided into an anterior portion and

posterior portion by the psychological feature of the gray line.”

       The ABMax™ instruction manual instructs practitioners to use the ABMax™

handpiece and microsponge to exfoliate and debride the anterior eyelid margin by

contacting the “outer eyelid margin of the chosen lid and lash line” in order to “remove

thescurf,debris,dead skin,etc.”ECF                       No.1,PageID.58,60. Defendants’website

expressly states that the ABMax™ is for the treatment of blepharitis, and in particular

anterior blepharitis. The ABMax™ device easily satisfies Claim 16’s preamble.

       The ABMax™ device also satisfies the next limitation of Claim 16 –“effecting

movement of the swab relative to the electromechanical device, the swab having at least a

portion thereof configured to access a portion of the eyelid margin.” The ABMax™

instructions state that the user must “[p]ress and hold the button for three (3) seconds to

start the ABMax™ in the forward mode.” Id., PageID.59. This causes the swab of the

device to start spinning, i.e., “effecting movement of the swab relative to the

electromechanicaldevice.” Dec.ofDr.PennyAsbell,ECF                         10,PageID.732. The

ABMax™ instruction manual further states that practitioners “apply the spinning

ABMax™ microsponge to the outer eyelid margin of the chosen lid and lash line in a

swirlingandscrubbingmotion.” ECF                        No.1,PageID.60. ThisshowstheABMax™is

configured to access a portion of the eyelid margin as required by the first element of

Claim 16. Id.


                                               9
  Case 2:19-cv-13089-GAD-EAS ECF No. 43 filed 10/08/20                                            PageID.3745                                Page 10 of 22




       The ABMax™ instruction manual also instructs eye care professionals to perform

the second step of Claim 16, or “while the swab is being moved by the electromechanical

device, contacting a portion of the eyelid margin that includes the removeable debris with

the swab to remove the debris from the eye.”                            The ABMax™ manual teaches

practitioners to “apply the spinning ABMax™ microsponge to the outer eyelid margin of

the chosen lid and lash line in a swirling and scrubbing motion” to “remove the scurf,

debris, dead skin etc.” ECF                                         No.1, PageID.59.

       Plaintiff has shown a strong likelihood of success on the merits of its direct

infringement claim because the ‘087 Patent is necessarily infringed when the ABMax™

is used in accordance with the ABMax™ instruction manual. See Dec. of Dr. Penny

Asbell,ECF                                       10,PageID.732. Defendantshavefailedtoadvanceanyargumentor

evidence demonstrating that a limitation is missing when the accused ABMax™ is used

as Defendants instruct. “[W]here an alleged infringer designs a product for use in an

infringing way and instructs users to use the product in an infringing way, there is

sufficient evidence” for a finding of direct infringement. Toshiba Corp. v. Imation Corp.,

681F                                 .3d1358,1365(F                                                                   ed.Cir.2012);seealsoMoleculonResearchCorp.v.CBS,Inc.,

793F                          .2d1261,272(F                             ed.Cir.1986);LucentTechs.,Inc.vGateway,Inc.,580F                                                 .3d

1301, 1318 (F                                         ed. Cir. 2009).

       Plaintiff has provided evidence that Vision Optique, Dr. Robert Gerowitz, Dr.

Philip Wren, Dr. Philip Haiman and Dr. Silberberg have purchased the ABMax™ and


                                                         10
  Case 2:19-cv-13089-GAD-EAS ECF No. 43 filed 10/08/20                  PageID.3746      Page 11 of 22




that Defendants continue to make, market, sell and induce others to use the ABMax™

devicetotreatblepharitis. F                             inally,Defendantshadknowledgeofthe‘087Patentatleast

since service of BlephEx’s Complaint, however Plaintiff alleges that Defendants had

knowledge much earlier because they knew of the application that issued as the ‘087

Patent having inquired about it in a June 14, 2019 letter through counsel.

            To prove inducement, Plaintiff must show (1) a third party directly infringed the

asserted claims, (2) Defendants induced those infringing acts, and (3) Defendants knew

theactstheyinducedconstitutedinfringement. 3Mv.Chemque,Inc.,303F                                      .3d1294,

1304-05(F                               ed.Cir.2002). BecauseClaim16isnecessarilyinfringedwheneyecare

professionals, such as those working at Vision Optique, use the ABMax™ device in

accordance with Defendants’ instruction manual, BlephEx has shown a strong likelihood

of success on the merits of its inducement claim under § 271(b). Dynacore Holdings

Corp.v.U.S.PhilpsCorp.,363F                  .3d1263,1275-76(F                            ed.Cir.2004).Defendantsdonot

dispute that they continue to market and sell the ABMax™ device to eye care

professionals, the ABMax™ device is the same as when it was first introduced on the

market in 2013 and the ABMax™ is still sold with the same instruction manual that

teaches users to perform every limitation of Claim 16.

            To prove contributory infringement, BlephEx must show 1) direct infringement, 2)

the accused infringer had knowledge of the patent, 3) the component has no substantial

noninfringing uses, and 4) the component is a material part of the invention. 35 U.S.C. §


                                                   11
 Case 2:19-cv-13089-GAD-EAS ECF No. 43 filed 10/08/20                  PageID.3747        Page 12 of 22




271(c). TheCourthasalreadyconcludedthefirstandsecondfactorsaremet. F                                      urther,

where as here, the accused product’s instructions teach the end user to infringe, and there

is no evidence that these users are ignoring the instructions, the product has no substantial

non-conforminguse. GoldenBlount,Inc.v.RobertH.PetersonCo.,438F                                         .3d1354,

1363-64(F                            ed.Cir.2006).F                        inaly,theABMax™deviceisamaterialpartofthe

invention as it is the “electromechanical device” recited in Claim 16 for practicing the

claimed method.

            Defendants counter that Plaintiff is not likely to succeed on the merits of its

infringement claims because all of the infringing acts that Plaintiff complains about

occurred prior to the issuance of the ‘087 Patent. This argument is not well taken where

Defendants have filed a pleading in the parallel ‘718 Litigation alleging they continue to

market, sell and induce others to use the ABMax™ device to treat anterior blepharitis and

a review of Defendants’ website confirms these allegations. See Myco Industries, Inc. v.

BlephEx, LLC, Case No. 19-10645, ECF                                      No. 88, PageID.4803, 4805.

                  2. Validity

            Defendants also argue Plaintiff cannot establish a likelihood of success on the

merits because the ‘087 Patent is likely invalid based on the prior art reference Nichamin.

Conversely, Plaintiff argues the ‘087 Patent is presumed valid under 35 U.S.C. § 282 and,

in any event, Defendants cannot show Nichamin anticipates or renders obvious the

inventive method claimed in the ‘087 Patent.


                                                      12
  Case 2:19-cv-13089-GAD-EAS ECF No. 43 filed 10/08/20                                         PageID.3748           Page 13 of 22




            Nichamin is titled “Eye Treatment” and is directed to “[m]ethods and kits for

treating or preventing an eye condition or for cleaning an eye area tissue.” Defendants

argue Nichamin anticipates or renders obvious claim 16 of the ‘087 Patent. Defendants

refertheCourttoNichamin’sF                                                igure2,whichshowsusingaswabtoremovedebrisfrom

an eyelid margin, and to F                                            igure 3, which disclosesan electromechanical device.

However,absentfromF                                 igure2istheelectromechanicaldevice,andF                                         igure3likewise

fails to disclose a swab.

            AttheOctober5,2020hearingonthismatter,DefendantsarguedF                                                           igures2and3

are different perspectives of the same embodiment.                                            Defendants’ interpretation of

Nichamin is mistaken where the specification states that it “sets forth illustrative

embodiments, in which the principles oftheinventionareutilized”withF                                                                  igure2

showing “a perspective view of the eyelid margin” with the “[h]ead of wand is chafing

posterioreyelidmargin”andF                                               igure3showinganotherembodimentwitha“hand-held

devicedispensingmixtureofanabrasiveandanisoprenoidalessentialoil.”ECF                                                                       21,

PageID.1049-50, 1052. In order to anticipate a claim, the prior art must disclose all of

the elements of the invention “arranged as in the claim.” Finisar Corp. v. DirecTV Grp.,

Inc.,523F                               .3d1323,1334-35(F                                            ed.Cir.2008).Nichamindoesnotdisclosecombining

theapplicatordevice(74)ofF                                               igure3withaswab. BecauseNicahminfailstodisclose

the limitation of a “swab [] being moved by an electromechanical device,” it cannot

anticipate Claim 16.


                                                                13
 Case 2:19-cv-13089-GAD-EAS ECF No. 43 filed 10/08/20                    PageID.3749                 Page 14 of 22




         Moreover, the Examiner considered Nichamin and allowed the ‘087 Patent to

issue. Defendants argue the Examiner failed to consider Nichamin because he did not

substantively discuss it before allowing the claims. However, it is “presumed that public

officialsdotheirassignedjobs.” TinnusEnter.,LLCv.TelebrandsCorp.,733F                                                .App’x

1011,1020(F                                    ed.Cir.2018)(quotingNorthernTelecom,Inc.v.DatapointCorp.,908

F                               .2d931,939(F                             ed.Cir.1990).Basedontheforegoing,Defendantshavenotshowna

substantial question as to the ‘087 Patent’s validity based on anticipation.

         Defendants’ obviousness argument is unsupported with any expert evidence

demonstrating that it would have been obvious to one of ordinary skill in the art to attach

a swab to the end of Nichamin’s hand-held device. Without more, the Court cannot

conclude Defendant has raised a substantial question as to the ‘087 Patent’s validity

basedonobviousness. InTouchTechs.,Inc.v.VGOCommc’ns,Inc.,751F                                                     .3d1327,

1352(F                                  ed.Cir.2014)(findingthatconclusoryexperttestimony“thatoneofordinary

skill in the art could combine these references, not that they would have been motivated

to do so . . . failed to address why one of ordinary skill in the art at the time of the

invention, which was 2001, would be motivated to combine these references.”); see also

TinnusEnterp.,846F                                  .3dat1207(recognizing“apatentcomposedofseveralelementsis

not proved obvious merely by demonstration that each of its elements was,

independently, known in the prior art,” thus, it is “important to identify a reason that

would have prompted a person of ordinary skill in the relevant field to combine the


                                                      14
 Case 2:19-cv-13089-GAD-EAS ECF No. 43 filed 10/08/20        PageID.3750    Page 15 of 22




elements in a way the claimed new invention does.”). Nichamin is directed to “methods

and kits for treating” ocular disorders by “administering an isoprenoidal essential oil to

eye area tissue, chafing eye tissue with an abrasive, and removing the abrasive.”

Defendants fail to explain how one of ordinary skill in the art would have addressed the

safety concerns of attaching a swab that is soaked in an abrasive to the Nichamin hand-

held device.

      Based on the foregoing considerations, the Court concludes Plaintiff has

established a strong likelihood of proving its infringement claims and Defendants have

failed to demonstrate a substantial question of validity. As such, this factor favors entry

of a preliminary injunction.

      C. Irreparable Harm

      BlephEx argues it has already been irreparably harmed by Defendants’

infringement and, absent an injunction, BlephEx will continue to be irreparably harmed.

Myco argues BlephEx cannot show irreparable harm because all of the harm BlepEx has

suffered occurred prior to the ‘087 Patent’s issuance date, thus it could not have been

caused by Myco’s alleged infringement.        Moreover, Myco argues all of BlephEx’s

purported harm can be compensated monetarily and is therefore not irreparable.

      Here, the record shows, and Defendants do not dispute, that BlephEx and Myco are

direct competitors in a small market for eyelid margin and eyelash cleaning methods and

devices for the treatment of blepharitis. This fact weighs in favor of Plaintiff. See


                                            15
 Case 2:19-cv-13089-GAD-EAS ECF No. 43 filed 10/08/20                       PageID.3751     Page 16 of 22




DouglasDynamics,717F                                   .3dat1345(“Wheretwocompaniesareincompetitionagainst

one another, the patentee suffers the harm—often irreparable—of being forced to

compete against products that incorporate and infringe its own patented invention.”); see

TinnusEnter.,846F                                 .3dat1200-01(affirmingpreliminaryinjunctionwherepatentowner

andaccusedinfringeraredirectcompetitors);seealsoMetalcraftofMayville,846F                               .3dat

1368 (same).

       Irreparable harm may also be shown by evidence of price erosion, loss of goodwill

anddamagetoreputation. SeeAriaDiagnostics,Inc.v.Sequenom,Inc.,726F                                  .3d1296,

1304-05(F                                  ed.Cir.2013). SincetheintroductionoftheABMax™intothemarket,

Plaintiff has been inundated with requests from customers and potential customers to

lower its prices specifically to match the ABMax™ price. Plaintiff has already suffered

priceerosionsinceithasloweredtheBlephEx®priceby33%. F                                     ormerloyalcustomers

haveabandonedtheBlephEx®deviceinfavorofthelessexpensive,device. F                                      inally,

potential customers have mistaken the ABMax™ for the BlephEx® device.

       Defendants complain that all of the evidence of confusion, price erosion and loss

of goodwill occurred prior to the issuance of the ‘087 Patent. As an initial matter, the

Court will again note that Defendants concede they continue to market and sell the

ABMax™ and their website confirms this concession. Plaintiff also produced a post-

issuance email, sent on October 29, 2019, from a former customer complaining that he

did not want to pay double for the same product. This is sufficient to establish ongoing


                                                     16
 Case 2:19-cv-13089-GAD-EAS ECF No. 43 filed 10/08/20                       PageID.3752       Page 17 of 22




irreparable harm when considered in conjunction with the significant evidence of pre-

issuance loss of goodwill and sales along with price erosion.

          InTinnusEnterprises,LLC,theF                                 ederalCircuitaddressedthesameargumentthat

Defendants advance here and rejected the accused infringer’s suggestion that irreparable

harm must be measured solely from the date the patent issues. Tinnus Enter., LLC v.

TelebrandsCorp.,846F                           .3d1190,1207-08(F                            edCir.2017).“[M]ostoftheTinnus

[patentee’s] examples” of price erosion, consumer confusion, reputational harm and loss

of goodwill “pre-dated the issuance of the” patent. Id. at 1201. In rejecting the accused

infringer’s argument, the Tinnus court first noted the lack of authority prohibiting

“reliance on evidence of irreparable harm pre-dating the patent’s issuance.” Id. at 1207.

          The Tinnus court further explained “[e]vidence of consumer confusion, harm to

reputation, and loss of goodwill pre-dating the patent is, at the very least, circumstantial

evidencedemonstratingthepossibilityofidenticalharmsoncethepatentissues.” Id. F                                        or

example, the Tinnus court found “pre-issuance price erosion evidence may be relevant to

show what would happen if [the infringer] was no longer on the market.” Id. at 1207-08.

The Tinnus court theorized that such evidence might show the patentee “could raise its

price back to the original price point but would not be able to do so as long as

competition from [the infringer] remains.” Id. at 1208.

          Of course, in affirming the district court’s finding of irreparable harm, the Tinnus

court did not solely rely on pre-issuance evidence of consumer confusion, price erosion


                                                        17
 Case 2:19-cv-13089-GAD-EAS ECF No. 43 filed 10/08/20                       PageID.3753   Page 18 of 22




and loss of goodwill. Id. However, the post-issuance, “additional evidence of harm”

required to support a finding of irreparable harm was not an onerous hurdle to overcome.

Id. Ultimately, the Tinnus court relied upon a post-issuance customer review showing

consumer confusion between the patentee’s and infringer’s products, along with

extensive pre-issuance evidence of price erosion, consumer confusion and loss of

goodwill to affirm the district court’s conclusion that the plaintiff had established

irreparable harm. Id.

           Like the facts in Tinnus, the record here consists of ample pre-issuance evidence of

customer confusion, loss of sales, goodwill and price erosion. This case involves more

post-issuance infringement compared with the circumstances in Tinnus, where

Defendants have admitted in the parallel litigation that they continues to market, sell and

induceotherstousetheABMax™devicetotreatanteriorblepharitis. F                                 inally,thereis

“additional evidence of harm” subsequent to the ‘087 Patent’s issuance date. Similar to

the facts in Tinnus, BlephEx’s former customer sent a complaint about paying double the

price for Plaintiff’s product after the USPTO issued the’087 Patent.

           Defendants do not suggest that they have altered the ABMax™ or changed its

instruction manual. Plaintiff is unable to withstand these financial blows from an

infringer profiting from the ‘087 Patent’s inventive method for treating ocular disorders.

SeePurduePharmaL.P.v.BoehringerIngelheimGmbH,237F               .3d1359,1368(F                          ed.Cir.

2001) (“Given the testimony of the likelihood of price erosion and loss of market position


                                                    18
 Case 2:19-cv-13089-GAD-EAS ECF No. 43 filed 10/08/20         PageID.3754     Page 19 of 22




without corresponding market expansion from the introduction of [the accused

infringer]’s product, we see no deficiency in the district court’s finding of irreparable

harm.”).     Contrary to Defendants’ assertion, Plaintiff’s harms cannot be fully

compensated monetarily.      Plaintiff’s small business is threatened with extinction if

Defendants do not stop their infringing acts because the BlephEx® sales prices will

remain depressed. Moreover, Defendants do not advance evidence demonstrating an

ability to satisfy a monetary judgment. Based on the above considerations, the Court

concludes Plaintiff has established it will suffer irreparable harm absent preliminary

injunctive relief.

       D. Harm to Others

       BlephEx argues that the balance of hardships are in its favor because it is a small

company that cannot absorb the lost sales and price erosion from a direct competitor

selling an infringing copy of its core product. The year prior to entry of the accused

ABMax™ device, BlephEx sold 118 Blephex® products. Plaintiff cannot remain afloat

if it has to wait until the scheduled trial date of January 2022 because of the price erosion

and continued consumer confusion, loss of sales and goodwill.

       Defendants respond that the harm they will endure “dwarfs the alleged harm to

BlephEx.” Defendant Myco argues its main product is the ABMax™ device, thus the

company would lose 80% to 90% of its sales.




                                             19
  Case 2:19-cv-13089-GAD-EAS ECF No. 43 filed 10/08/20                    PageID.3755   Page 20 of 22




             This factor favors BlephEx, which invested the time and research for this novel

invention and treatment method and Defendants have copied it and induced others to

directly infringe Plaintiff’s patented invention with the ABMax™ and its instruction

manual. “One who elects to build a business on a product found to infringe cannot be

heard to complain if an injunction against continuing infringement destroys the business

soelected.”WinsufringInt’lInc.v.AMF,Inc.,782F         .2d995,1003n.12(F                         ed.Cir.1986).

             E. Public Interest

             BlephEx argues the public interest will be served with a preliminary injunction

because the public favors protecting patent rights and excluding an infringer will

discourage “cheap copies of patented inventions” from entering the marketplace and will

encourage innovation.

             Myco argues a preliminary injunction will not be in the public interest because it

will harm eye care professionals and, in turn, the public because they will be precluded

from purchasing Defendants’ less expensive ABMax™ device for the treatment of

anterior blepharitis.

             The Court finds this factor favors BlephEx. The public interest is not served by

allowing Defendants to sell a lower price blepharitis treatment device where the

ABMax™ is a near copy and practices each and every element of Claim 16 of BlehEx’s

‘087 Patent. The copying of patented inventions, as here, “ha[s] the effect of inhibiting

innovation” and “[t]his detrimental effect . . . outweighs any interest the public has in


                                                 20
 Case 2:19-cv-13089-GAD-EAS ECF No. 43 filed 10/08/20         PageID.3756    Page 21 of 22




purchasing cheaper infringing products.” Douglas Dynamics, LLC v. Buyers Prods. Co.,

717 F                             .3d 1336, 1345-46 (F                         ed. Cir. 2013).

        Myco’s assertion that people with blepharitis will suffer without access to the less

costly ABMax™ device lacks merit.            Myco’s advertisements reveal that its actual

marketing tactic involves encouraging doctors to maximize their profits by purchasing

theABMax™device,andnottopassthosesavingsontothepatient. F                        inally,Myco’s

reliance on Abbott Cardiovascular Systems is misplaced because the facts there are

distinguishable from those present here. See Abbott Cardiovascular Sys. V. Edwards

Lifesciences Corp., No. 19-149 (MN), 2019 U.S. Dist. LEXIS 104628 (D. Del. Jun. 6,

2019). In Abbot Cardiovascular, because the accused device was potentially life saving

and was not interchangeable with the patentee’s device, thus the public benefited from

having both products available on the market. Id. at *18. These facts are not present

here.

IV.     CONCLUSION

        Upon consideration of the relevant factors, the Court concludes that all of the

factors strongly favor Plaintiff. Accordingly, the Court will enjoin Defendants from

selling or offering to sell the ABMax™ device until a final judgment is entered in this

action.




                                               21
 Case 2:19-cv-13089-GAD-EAS ECF No. 43 filed 10/08/20             PageID.3757       Page 22 of 22




       F                         orthereasonsarticulatedabove,Plaintiff’sMotionforPreliminaryInjunction

[ECF                            No. 10] is GRANTED.

       The Court will conduct a hearing on the amount of bond on December 9, 2020 at

10:00 a.m. Plaintiff shall file its brief regarding the bond amount no later than October

29, 2020. Defendants shall file their brief regarding the bond amount no later than

November 20, 2020. Plaintiff shall file a reply no later than November 30, 2020.

       SO ORDERED.

Dated: October 8, 2020                                /s/Gershwin A. Drain
                                                      GERSHWIN A. DRAIN
                                                      United States District Judge




  CERTIF                             ICATE OF                                         SERVICE

              Copies of this Order were served upon attorneys of record on
                  October 8, 2020, by electronic and/or ordinary mail.
                                  /s/ Teresa McGovern
                                      Case Manager




                                             22
